  Case: 1:94-cr-00187 Document #: 1324 Filed: 05/13/21 Page 1 of 3 PageID #:1305



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              ) NO. 94 CR 187-2
       Plaintiff,                             ) John Robert Blakey
                                              ) Judge Presiding
        vs                                    )
                                              )
CARMEN TATE,                                  )
                                              )
       Defendant.                             )


             UNOPPOSED MOTION FOR SUBSTITUTION OF ATTORNEY
       NOW COMES defendant, CARMEN TATE, and moves this Honorable Court to permit a

substitution of attorneys. In support of this motion, Defendant submits the following:

       1.      Carmen Tate has been represented by Attorney Melissa Matuzak since 2015. In 2019,

he filed a Motion for relief under the First Step Act. Dkt. 1278. The Motion has been fully briefed.

On January 30, 2020, this Court heard arguments on the motion. Ms. Matuzak has also submitted

additional authority to the Court in support of Mr. Tate’s motion. Dkt. 1305, 1309, 1321.

       2.      Mr. Tate was brought to the MCC Chicago on a writ for his hearing. He is currently

being housed at the MCC.

       3.      Sadly, Ms. Matuzak passed away on March 5, 2021. Attorney Leonard Goodman is

a long-time colleague and friend of Ms. Matuzak. He is familiar with Mr. Tate’s case and has spoken

to Mr. Tate on the telephone. Mr. Tate is agreeable to having Mr. Goodman take over his case. Mr.

Goodman will order the transcript of the January 30, 2020 hearing so that he can better understand

the issues before the Court.

       4.      Counsel for the Government, Jared C. Jodrey, has been informed of this motion and

he has no objection to the substitution of counsel.
  Case: 1:94-cr-00187 Document #: 1324 Filed: 05/13/21 Page 2 of 3 PageID #:1306



       WHEREFORE, based on the foregoing, defendant, Carmen Tate respectfully requests that

this Honorable Court grant his motion for substitution of attorney.




                                                            Respectfully submitted,

                                                            /s/ Leonard C. Goodman
                                                            LEONARD C. GOODMAN



Leonard C. Goodman
53 W. Jackson
Suite 1650
Chicago, Illinois 60604
(312) 986-1984
lcgoodman@rcn.com




                                                2
  Case: 1:94-cr-00187 Document #: 1324 Filed: 05/13/21 Page 3 of 3 PageID #:1307



                                CERTIFICATE OF SERVICE
   I, LEONARD C. GOODMAN, certify that in accordance with FED. R. CRIM. P. 49, LR5.5, and
the General Order on Electronic Case Filing (ECF), the defendant’s Motion for Substitution of
Attorney, was served pursuant to the district court’s ECF system as to ECF filers, on May 13, 2021,
and if any, were sent by first-class mail or by hand deliver to the following non-ECF filer:

Carmen Tate (Reg. #02551-424)
MCC Chicago
71 W. Van Buren Street
Chicago, IL 60605

                                                             /s/ Leonard C. Goodman
